Citation Nr: 0407326
Decision Date: 01/14/04	Archive Date: 03/31/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  02-14 441	)	DATE JAN 14 2004
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen the appellant's claim for service connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1943 to December 1945.  He died in August 1978.  The appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2001 and March 2002 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California which denied the appellant's application to reopen the claim of service connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all relevant evidence necessary for the equitable disposition of the appellant's appeal.

2.  The veteran died in August 1978.  The death certificate lists the cause of death as septicemia due to or as a consequence of metastatic sarcoma due to rhabdomyosarcoma.  

3.  At the time of his death, the veteran was service connected for wounds, Muscle Group XI, left.

4.  The RO originally denied service connection for the cause of the veteran's death in a February 1980 rating action.  In subsequent rating decisions, it continued to deny the claim, finding no new and material evidence to reopen, the last of such denials was in September 1988.  The veteran did not perfect an appeal with respect to the September 1988 RO decision and as a result the decision is now final.  

5.  Evidence received since the last final September 1988 rating decision is either duplicative or cumulative of previously considered evidence or it does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

As new and material evidence has not been received since the September 1988 RO decision to reopen, the claim for service connection for the cause of the veteran's death remains denied.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 2000 (VCAA),     38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the requirement for a well-grounded claim, enhanced the VA's duty to assist a claimant in developing facts pertinent to his claim, and expanded VA's duty to notify the claimant and his representative, if any, concerning certain aspects of claim development.  VA promulgated regulations that implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

Review of the claims folder reveals compliance with the VCAA.  That is, by way of December 2001 and March 2002 RO decisions and an August 2002 statement of the case, the RO provided the appellant with the applicable laws and regulations and gave notice as to the evidence needed to substantiate her claim.  Additionally, in December 2001 and January 2002, the RO sent the appellant two letters, explaining the notice and duty to assist provisions of the VCAA, including the respective responsibilities of VA and the appellant to identify and/or secure evidence as well as informed her of the type of evidence she needed to submit in order to reopen her claim.  Furthermore, the August 2002 statement of the case includes the text of the relevant VCAA regulations implementing the statute.  Accordingly, the Board finds that the appellant has been afforded all notice required by statute.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Moreover, the claims folder contains all available medical evidence.  In a December 2001 phone conversation with the RO and during a November 2002 hearing, the appellant stated that she had no more information to provide.  However, she reported at the November 2002 hearing, that she would try to obtain a medical opinion within 30 days.  The Board held the claims folder open for 30 days to afford the appellant time to acquire this medical opinion evidence.  However, the appellant never submitted any medical opinion evidence.

Under the circumstances in this case, the appellant has received the notice and assistance contemplated by law, and adjudication of the appeal to reopen the claim of service connection for the cause of the veteran's death poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Service connection may be granted for disability resulting from disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

The veteran submitted her original claim for the cause of the veteran's death in September 1978.  In a February 1980 rating decision, the RO denied service connection for the cause of the veteran's death.  The appellant never perfected her appeal.  In September 1988, the RO denied the appellants request to reopen the claim of service connection for the cause of the veteran's death.  The veteran did not submit an appeal and as a result the September 1988 decision is also final.  38 U.S.C.A. § 7105 (West 2002).  The question now becomes whether the appellant has submitted new and material evidence since the last final rating decision dated in September 1988. 

The Board notes that the VCAA redefined the definition of "new and material evidence".  38 C.F.R. §  3.156(a).  Those specific provisions are applicable only to claims filed on or after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the instant claim was submitted in November 2001, the amended regulations are for application.

With respect to a claim, which has been finally disallowed, the law and regulations provide that if new and material evidence has been presented or secured, the claim may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  As is the case here, for claims received after August 29, 2001, "new and material" means existing evidence not previously submitted to agency decision makers and that evidence by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has stated that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by the ruling in Hodge, and continues to be binding precedent).  

When the RO denied the appellant's request to reopen the claim of service connection for the cause of the veteran's death in September 1988, it determined that new and material evidence had not been submitted since the final February 1980 rating decision.  Evidence on file at the time of the September 1988 RO rating decision consisted of the veteran's service medical records which were negative for any findings or diagnosis of sarcoma.  Also on file was a copy of the veteran's death certificate which listed the cause of death as septicemia due to metastatic sarcoma due to rhabdomyosarcoma.  During that time, the appellant also submitted lay statements to the effect that the veteran was exposed to radiation exposure during service and that he subsequently developed rhabdomyosarcoma which led to metastic sarcoma which led to septicemia, resulting in his death.  The claims file showed that the veteran was service connected for wounds, Muscle Group XI, left, but that service connection was not established for septicemia, metastatic sarcoma, and/or rhabdomyosarcoma at the time of the veteran's death.  In February 1980, the RO denied service connected for cause of death because there was no evidence relating the septicemia, metastatic sarcoma, and/or rhabdomyosarcoma to active duty service or to his service-connected disability.  The RO found that the veteran's service-connected disability did not materially or substantially contribute to the cause the veteran's death.  Subsequent to the February 1980 RO rating decision, the RO received a March 1983 statement from the veteran's brother indicating that the veteran was in Japan after August 10, 1945; a unit history of the 21st Infantry Regiment, 24th Infantry Division; a birth certificate, and a medical statement from a Dr. K. pertaining to the appellant's son.  

The Board observes that the evidence submitted since the final September 1988 RO decision is primarily duplicate of evidence on file at the time of the September 1988 RO decision.  The only new information provided was that concerning the status of the appellant's son; this information is irrelevant to the appellant's claim of service connection for cause of death.  The rest of the evidence submitted for consideration was duplicative of that already considered in the September 1988 rating decision.  In this regard, the record contained additional statements and a November 2002 Board hearing transcript in which the appellate asserted that the veteran's cause of death was related to radiation exposure in service.  These assertions were previously of record and rejected at the time of the last final RO decision.  

The board notes that following the September 1988 final RO decision, the record contains no competent medical evidence showing that the veteran's death was related to service.  In this regard, even assuming the veteran was exposed to radiation in service, the cause of his death (septicemia due to metastatic sarcoma due to rhabdomyosarcoma) does not warrant presumptive service connection under38 C.F.R. § § 3.307, 3.309; the causes of his death are not considered a radiogenic disease under 38 C.F.R. § 3.311; and there is no evidence that the cause of the veteran's death was incurred in service.  Moreover, there is no evidence that his service-connected wound to the left muscle group XI was the principle or contributory cause of death.  As a result the additional evidence since 1988 cannot be consider material.

In conclusion, the Board finds that there is no new and material evidence within the meaning of VA regulation to reopen the appellant's claim for service connection for the cause of the veteran's death.  38 C.F.R. § 3.156(a).  Therefore, the claim is not reopened.  38 U.S.C.A. § 5108.  The appeal is denied.

ORDER

As no new and material evidence has been received, the claim for service connection for the cause of the veteran's death is not reopened.  The appeal is denied.


	                        ____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals
  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
· Appeal to the United States Court of Appeals for Veterans Claims (Court)
· File with the Board a motion for reconsideration of this decision
· File with the Board a motion to vacate this decision 
· File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
· Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the United States Court of Appeals for Veterans Claims.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 	 4597	Page 1	CONTINUED
 
Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 	 4597	Page 2	

